Citation Nr: 1143185	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher initial evaluation than 30 percent for a mood disorder.

2. Entitlement to an effective date prior to September 13, 2005 for the grant of service connection for a mood disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 9, 1971 to November 23, 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, granting service connection and a 30 percent evaluation for a mood disorder, as of September 13, 2005. The present appeal stems from the Veteran's disagreement with both the initial disability rating, and assigned effective date of service connection for the disability in question.

The Veteran provided testimony during a September 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is of record. 


FINDINGS OF FACT

1. Prior to December 13, 2010, the Veteran's mood disorder involved no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. As of December 13, 2010, the mood disorder involved occupational and social impairment with reduced reliability and productivity, primarily as the result of onset of panic attacks on a near daily basis.

3. There was an earlier August 20, 2003 date of claim for service connection for a generalized psychiatric disorder which has not yet been the subject of a final, unappealed decision by the RO or the Board.

4. The Veteran's substantive entitlement to service connection for a mood disorder arose as of the time of the August 20, 2003 date of claim, as established by an August 2006 VA Compensation and Pension examination. 


CONCLUSIONS OF LAW

1. The criteria are not met for a higher initial evaluation than 30 percent for a mood disorder prior to December 13, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for assignment of a 50 percent evaluation for a mood disorder as of December 13, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);        38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2011).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met for an effective date of August 20, 2003 for the grant of service connection for a mood disorder. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal, which are for either higher initial evaluation or earlier effective date for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating or effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.                The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for psychiatric disability has been substantiated, and no further notice addressing the downstream disability rating or effective date requirements is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient records. The RO has also arranged for the Veteran to undergo several VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims, the Veteran provided private treatment records, and several personal statements. He testified at a Board videoconference hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Increased Rating for Mood Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran underwent evaluation by Dr. W.R.R., a private psychiatrist,                in May 2006. The evaluating psychiatrist initially observed that the Veteran was able to function marginally in his job at that time, primarily because he was left alone. According to the evaluation report, furthermore, the Veteran lived alone and avoided people almost completely. He was experiencing severe chronic anxiety with considerable thinking difficulty. The thinking difficulty manifested itself primarily in extreme vagueness and sluggishness, as well as some periodic confusion. The Veteran also experienced chronic insomnia with trouble getting to sleep and frequent awakenings. On mental status exam, the Veteran related in a cooperative manner. Affectively, he was extremely anxious. His thinking was extremely sluggish, disorganized and vague. No hallucinations or delusions were elicited. He was basically friendly and cooperative during the interview. Orientation was intact in all spheres. There was some definite impairment in his concentration and attention span. It was considered difficult to get any comprehensive history from the Veteran due to his pervasive anxiety, which affected all of his mental faculties including his memory. 

The diagnosis given was of general anxiety disorder, chronic, severe, with some psychotic features (thinking difficulty). In the view of the psychiatrist, the Veteran was "at least seventy percent disabled due to his massive anxiety with some disorganized thinking." Further indicated was that he was only able to work very marginally in a menial job. He led a completely isolated lifestyle with no friends or activities. His anxiety was considered chronic and severe, with thinking difficulty which rendered his prognosis as being extremely poor. 

The Veteran underwent VA examination for mental disorders in August 2006.          It was initially observed that on review of the claims file, the Veteran had not had any psychiatric or mental health treatment since discharge from service, other than when seen at a VA outpatient clinic in 2005 as part of the disability claims process. He was not under any mental health or psychiatric care at that time, and was not taking psychotropic medications. The Veteran did state that he worked 40 hours per week at his job, and that he had not missed any work on his current job due to mental health problems, although this had occurred with previous jobs. He said that he basically had no hobbies or interests. The Veteran rated the severity of his            symptoms as "moderate to mild." The frequency of his symptoms was daily. 

When asked about subjective complaints, he was rather vague in discussing his problems. He said that his sleep was fair. He had had problems with irritability in the past. He also had chronic problems with anxiety. There were no visual or auditory hallucinations or signs of psychosis during the interview. He was not found to be suicidal or a threat to himself or others. Insight was poor. He was able to take care of activities of daily living without assistance. Speech was goal directed.          He answered all questions asked, but was not overly spontaneous in conversation. No looseness of association was noted. There was no evidence of thought disorder or psychosis. His behavior in the interview was flat and guarded. He seemed to have underlying irritability although he was superficially cooperative. There was no evidence of overt anxiety although clinical records showed that he had chronic problems with this. He was competent in managing his funds. It was considered as likely as not that his current mental health problems began in the military.

There was a dual diagnosis given of mood disorder, not otherwise specified, and of schizoid personality disorder. The features of his mood disorder were of intermittent depression with anxiety. The essential features of his schizoid personality disorder were a chronic pervasive pattern of detachment from social relationships and restricted range of expressions of emotions in interpersonal settings. The assigned Global Assessment of Functioning (GAF) score was 55 to 60. 

The Veteran underwent VA re-examination on December 13, 2010. At that time, there was still not outpatient treatment or recent hospitalizations for a mental disorder. Objectively, the Veteran was casually dressed, with psychomotor activity and speech unremarkable. Attitude was cooperative and attentive. Affect was appropriate, and mood was anxious. Attention was intact, and the Veteran was  well-oriented. Thought process showed circumstantiality, though thought content was normal. There were no delusions or hallucinations. Insight and judgment were present. There was sleep impairment, which interfered with daily activity to a certain point, in that some nights the Veteran awakened and could not re-establish sleep for a couple hours. This was considered a mood cycling insomnia. There was no inappropriate behavior. There were reported panic attacks at times, possibly once per day, which the Veteran was trying to control. He stated that he did not do well in new situations or if there was a crowd, and would have to leave the room even if there with family. There were no suicidal or homicidal thoughts. Extent of impulse control was fair, and there were no episodes of violence. Ability to maintain minimum personal hygiene was present, and there was no problem with activities of daily living. As to memory, remote memory was moderately impaired, recent memory was mildly impaired, and immediate memory was normal. On the Beck Anxiety Index the Veteran scored a result for mild to moderate anxiety. The Veteran was employed 30 hours a week, and had not missed work due to mental health problems. There was a problem related to occupational functioning of difficulty following instructions. 

The diagnosis was mood disorder not otherwise specified (anxiety and depression) by history; and schizoid personality by history. The GAF score given was 55. The VA examiner further indicated that the Veteran had worked at the same job since 2002, and did not like change so he stayed in the same job despite not being happy with his work. There were some problems getting along with the supervisor at times. He lived alone. He spent his time outside of work mainly watching television. He did not have friends outside of work. He did not receive any mental health services or take psychotropic medications, although his brother reported that he was in the process of re-establishing mental health services through VA. Recent testing revealed mild to moderate symptoms of anxiety and minimal symptoms of depression. 

A. Prior to December 13, 2010

Considering the initial timeframe under review from the September 13, 2005 effective date of service connection for a mood disorder through December 12, 2010, the service-connected psychiatric disability in question cannot be said to have manifested to the degree of severity constituent of a higher 50 percent evaluation. The Board essentially finds that for this preliminary time period, the Veteran's signs and symptoms did not approximate occupational and social impairment with reduced reliability and productivity. Rather, the more accurate description of service-connected disability is one indicative of a 30 percent rating, i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The overview of the evidence presented for the period in question strongly suggests a significant degree of retained functional capacity in the occupational and social categories. A central finding to the Board's conclusion in this regard is that the Veteran maintained full-time gainful employment, with no need for time away from his job attributable to psychiatric disability. Moreover, also considered is that the Veteran never sought out or underwent mental health treatment on an outpatient basis, nor did he take any psychotropic medications. More specifically as to actual symptomatology, on VA examination in August 2006 the Veteran described some problems with anxiety, but there was little outward indication of the same. There was no sign whatsoever of signs of psychosis. Speech was goal directed, and the Veteran promptly answered all questions asked. Sleep capacity was described as fair. There was no evidence of a thought disorder. The Veteran described his own symptoms as in the mild to moderate range. Notably, the VA examiner observed a pattern of social detachment related to schizoid personality disorder, but ultimately this would appear distinguishable to a substantial degree from service-connected disability involving a mood disorder, particularly insofar as VA law generally        does not allow for the recognition of personality disorders as service-connected disability (absent evidence of in-service aggravation due to superimposed injury, not shown to be the case here). See 38 C.F.R. § 3.303(c). Overall, at least from the VA examination report, which the Board finds thus far to be the most detailed and comprehensive description of symptomatology, there were no signs of serious impairment occasioned entirely through the service-connected mood disorder. 

Also paramount to the Board's application of the rating criteria, and ultimate denial of a higher than 30 percent evaluation, is the general absence of the expressly denoted symptomatology under the General Rating Formula as to what qualifies for a 50 percent evaluation, including signs of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9435.

The Veteran is not without some clearly recognized symptoms, much of which were expounded upon more directly through the May 2006 private psychiatric evaluation, but as to which the Board believes still are of lesser severity than warrants a              50 percent rating. The private psychiatrist identified a "thinking difficulty" attributable to severe chronic anxiety, but this finding is largely contradicted by the August 2006 VA exam report which found cognitive capacity retained. Notably, the Veteran did not have memory loss or difficulty understanding complex commands on either VA or private evaluations. Moreover, the private psychiatrist's mention of severe anxiety in itself initially suggests a disturbance of motivation or mood,         but again, the relative lack of indication of the same on the VA exam just a few months later strongly implies that anxiety was of a lesser degree best contemplated within the criteria for a 30 percent evaluation. Likewise, the private psychiatrist's outward characterization of the Veteran's condition as warranting a 70 percent disability rating is not in any way determinative upon the Board's decision, particularly as an abstract summary of the extent of service-connected disability       not well-supported by the underlying symptomatology shown. See 38 C.F.R.                     § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an 
evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).

Meanwhile, the assigned GAF score by the August 2006 VA examiner of 55 to 60 is consistent with the overall severity of the Veteran's condition as represented by the existing assigned 30 percent evaluation. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The GAF score assigned corroborates that the Veteran fortunately had at most moderate level impairment, without more serious symptoms that would have occasioned a more severe level of disability. 

Accordingly, for the timeframe from September 13, 2005 through December 12, 2010, an evaluation higher than 30 percent for the Veteran's mood disorder is not warranted. 

B. December 13, 2010 onward

The Board sees fit to increase the assigned evaluation for service-connected psychiatric disability to the 50 percent level, effective December 13, 2010, on the basis of the Veteran's December 2010 VA examination report. The Board's rationale for this determination is in the VA examiner's finding that the Veteran experienced panic attacks more than once per week in connection with his service-connected disability. This aspect of the Veteran's self-reported history, along with his description of difficulty in new situations or in crowds, the Board finds particularly competent and credible. The Veteran has also provided consistent hearing testimony in this regard. Indeed, in many other key areas the Veteran's condition had not deteriorated, particularly as he remained employed on a full-time basis. However, when affording the Veteran's claim the benefit of the doubt, as VA is required to do, the manifestation of panic disorder attacks on the order of once per day, as substantiated as competent and credible indication of symptomatology, sufficiently indicates a condition of the severity indicating a 50 percent disability evaluation. See 38 C.F.R. § 4.3. 

The basis for an increase to 50 percent having been set forth, the Board briefly considers that the criteria for the next higher evaluation of 70 percent are not met, given the general absence of: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9435.

Thus, a 50 percent rating for a mood disorder is granted from December 13, 2010 onward. 

C. Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's psychiatric disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria found at Diagnostic Code 9411 contain a series of enumerated symptoms for awarding higher ratings. The Board has also evaluated the Veteran's psychiatric condition more generally in terms of whether there are signs of total occupational and social impairment not directly listed in the rating criteria. There is no readily obvious more comprehensive way to evaluate psychiatric symptomatology, nor for that matter has the Veteran identified impairment clearly outside what the rating schedule would consider. Thus,                  the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed,          he fortunately remains employed on a full-time basis. Moreover, the Veteran's service-connected disability also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in          38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for a mood disorder prior to December 13, 2010, but granting a higher rating since then.           This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any higher level of disability compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Earlier Effective Date for Service Connection for a Mood Disorder

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

Where, however, there has been an award of service-connected compensation benefits following the presentation of new and material evidence that warrants the reopening of a previous final disallowance, the appropriate effective date is that of the date of receipt of the new claim (i.e., the petition to reopen that was ultimately granted), or date entitlement arose, whichever is later. See 38 C.F.R. §§ 3.400(r), (q)(1)(ii).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The RO thus far has determined that September 13, 2005 represents the effective date of service connection for a mood disorder, finding that this was the date of claim for the Veteran's petition to reopen service connection for a psychiatric disability, which claim was later successfully reopened and granted. 
As the Board concludes that there was in fact an earlier relevant date of claim of August 20, 2003, and moreover, competent and probative evidence that the Veteran experienced a disabling mood disorder as of that time period, it is determined that an earlier effective date of August 20, 2003 for service-connected disability compensation is in order. 

Reviewing the background of this case, the record shows that an April 1972 RO rating decision denied the Veteran's original claim for service connection for a "nervous condition." The Veteran did not appeal therefrom, and this rating decision became final. 

Thereafter, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) "with mental anguish" in August 20, 2003, which the RO recognized as a new claim for compensation benefits, since predicated upon a different underlying claimed disability than a more generalized psychiatric disorder. The RO proceeded to issue a May 2004 rating decision denying this claim. Notification of the denial was provided through June 14, 2004 correspondence.

When the Veteran filed new correspondence officially received at the RO on      June 10, 2005, he again requested service connection for "mental illness." Ultimately, this correspondence received a second date stamp of September 13, 2005, by means of which the RO subsequently determined the date of what is considered the Veteran's petition to reopen service connection for a mental disorder.

The Veteran now argues that he timely appealed the from the May 2004 rating decision denying service connection for "PTSD with mental anguish," and that the effective date for the grant of service connection for a mood disorder should go back at least to the August 20, 2003 date of claim precipitating that earlier rating decision.

Viewing the Veteran's argument objectively, there was a May 2004 rating decision denying service connection for "PTSD with mental anguish," arguably a denial for any generalized psychiatric disorder, followed by a timely Notice of Disagreement with the May 2004 rating decision through the Veteran's June 10, 2005 correspondence.  It follows then, that the original August 20, 2003 claim for VA benefits was never subject to final decision, and has remained pending. Thus, August 20, 2003, the date of his petition to reopen service connection for an acquired psychiatric disorder, is the relevant date of claim. This fact could potentially support earlier benefits entitlement provided that there were also competent and probative evidence to support an award of service connection. Indeed, this would appear to be the case. 

The Board essentially finds that the Veteran's substantive entitlement to compensation benefits for a mood disorder was established as early as the August 20, 2003 relevant date of claim for benefits. The crucial source of evidence in making this determination is the August 2006 VA Compensation and Pension examination report, as the medical opinion of record etiologically linking                the Veteran's current mood disorder with an incident of his military service.        The evaluating VA mental health treatment provider had opined that "[i]t is likely as not that the Veteran's current mental health problems began in the military, i.e., his anxiety and continued to this date." Whereas this medical evidence supporting the award of benefits officially became associated with the record in August 2006, through VA medical opinion, for purpose of determining the applicable effective date the actual date of receipt of the evidence is immaterial. What is instead pertinent is what the newly received evidence identifies as to the actual date of onset of disability. See McGrath v. Gober, 14 Vet. App. 28, 35 (2000). Here, the August 2006 VA examiner identified the Veteran's current mental health condition as having persisted since discharge following an episode of an anxiety disorder during service, indicating a linkage between the current mental health disorder, and        in-service symptomatology even if manifested back then in slightly different form. Thus, resolving all reasonable doubt in the Veteran's favor, the complete requirements for an earlier effective date of service connection for a mood disorder were met back on August 20, 2003.

Accordingly, the Board is granting the claim for an earlier effective date for the grant of service connection for a mood disorder, awarding an effective date of August 20, 2003. 

      

ORDER

A higher initial evaluation than 30 percent for a mood disorder prior to December 13, 2010 is denied.

A 50 percent evaluation for a mood disorder from December 13, 2010 onward is granted, subject to the law and regulations governing the payment of VA compensation benefits. 


An earlier effective date of August 20, 2003 for the grant of service connection for a mood disorder is awarded. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


